 


113 HRES 322 EH: Providing for consideration of the bill (H.R. 367) to amend chapter 8 of title 5, United States Code, to provide that major rules of the executive branch shall have no force or effect unless a joint resolution of approval is enacted into law; providing for consideration of the bill (H.R. 2009) to prohibit the Secretary of the Treasury from enforcing the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010; providing for proceedings during the period from August 3, 2013, through September 6, 2013; and providing for consideration of the bill (H.R. 2879) to provide limitations on bonuses for Federal employees during sequestration, to provide for investigative leave requirements for members of the Senior Executive Service, to establish certain procedures for conducting in-person or telephonic interactions by Executive branch employees with individuals, and for other purposes.
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS 
1st Session 
H. RES. 322 
In the House of Representatives, U. S.,

August 1, 2013
 
RESOLUTION 
Providing for consideration of the bill (H.R. 367) to amend chapter 8 of title 5, United States Code, to provide that major rules of the executive branch shall have no force or effect unless a joint resolution of approval is enacted into law; providing for consideration of the bill (H.R. 2009) to prohibit the Secretary of the Treasury from enforcing the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010; providing for proceedings during the period from August 3, 2013, through September 6, 2013; and providing for consideration of the bill (H.R. 2879) to provide limitations on bonuses for Federal employees during sequestration, to provide for investigative leave requirements for members of the Senior Executive Service, to establish certain procedures for conducting in-person or telephonic interactions by Executive branch employees with individuals, and for other purposes. 
 
 
That at any time after the adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 367) to amend chapter 8 of title 5, United States Code, to provide that major rules of the executive branch shall have no force or effect unless a joint resolution of approval is enacted into law. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on the Judiciary. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule the amendment in the nature of a substitute recommended by the Committee on the Judiciary now printed in the bill modified by the amendment printed in part A of the report of the Committee on Rules accompanying this resolution. That amendment in the nature of a substitute shall be considered as read. All points of order against that amendment in the nature of a substitute are waived. No amendment to that amendment in the nature of a substitute shall be in order except those printed in part B of the report of the Committee on Rules. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the amendment in the nature of a substitute made in order as original text. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions. 
2.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2009) to prohibit the Secretary of the Treasury from enforcing the Patient Protection and Affordable Care Act and the Health Care and Education Reconciliation Act of 2010. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means; and (2) one motion to recommit. 
3.House Resolution 292 is laid on the table. 
4.On any legislative day during the period from August 3, 2013, through September 6, 2013, — 
(a)the Journal of the proceedings of the previous day shall be considered as approved; 
(b)the Chair may at any time declare the House adjourned to meet at a date and time, within the limits of clause 4, section 5, article I of the Constitution, to be announced by the Chair in declaring the adjournment; and 
(c)bills and resolutions introduced during the period addressed by this section shall be numbered, listed in the Congressional Record, and when printed shall bear the date of introduction, but may be referred by the Speaker at a later time. 
5.The Speaker may appoint Members to perform the duties of the Chair for the duration of the period addressed by section 4 of this resolution as though under clause 8(a) of rule I. 
6.Each day during the period addressed by section 4 of this resolution shall not constitute a calendar day for purposes of section 7 of the War Powers Resolution (50 U.S.C. 1546). 
7.Each day during the period addressed by section 4 of this resolution shall not constitute a legislative day for purposes of clause 7 of rule XIII. 
8.Upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 2879) to provide limitations on bonuses for Federal employees during sequestration, to provide for investigative leave requirements for members of the Senior Executive Service, to establish certain procedures for conducting in-person or telephonic interactions by Executive branch employees with individuals, and for other purposes. All points of order against consideration of the bill are waived. The bill shall be considered as read. All points of order against provisions in the bill are waived. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Oversight and Government Reform; and (2) one motion to recommit. 
9.Upon passage of H.R. 2879, the following bills shall be laid on the table: H.R. 1541, H.R. 2579, and H.R. 2711. 
 
Karen L. Haas,Clerk.
